Hall, Justice.
In this appeal from a proceeding to modify child custody, the first two enumerations of error are without merit because appellant procured or waived the errors of which she complains. Haralson v. Moore, 236 Ga. 132 (1976); Kohler v. Kromer, 234 Ga. 117, 118 (214 SE2d 551) (1975); Jackson v. Gamble, 232 Ga. 149, 152 (205 SE2d 256) (1974); Rowe v. Rowe, 228 Ga. 302, 303 (185 SE2d 69) *171(1971). Any error which might have occurred as alleged in enumeration number 3 was harmless.
Argued January 15, 1976
Decided February 2, 1976.
Byrd, Groover & Buford, Garland T. Byrd, Denmark Groover, Jr., for appellant.
Hendon, Egerton, Harrison, Glean & Kovacich, E. T. Hendon, Jr., for appellee.
There was reasonable evidence supporting the decision of the superior court to transfer custody of the children to appellee, and therefore we will affirm. Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974).

Judgment affirmed.


All the Justices concur.